              Case 2:18-cr-00224-RSM Document 73 Filed 03/04/21 Page 1 of 2




 1                                            THE HONORABLE RICARDO S. MARTINEZ
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE

 9
     UNITED STATES OF AMERICA,                     )   No. CR18-224-RSM
10                                                 )
                    Plaintiff,                     )
11                                                 )   ORDER GRANTING UNOPPOSED
               v.                                  )   MOTION TO SCHEDULE GUILTY
12                                                 )   PLEA HEARING VIA
     JOSHUA BROOKS,                                )   VIDEOCONFERENCE
13                                                 )
                    Defendant.                     )
14                                                 )
15          THE COURT has considered the unopposed motion of the parties to proceed

16   forward with a guilty plea hearing via videoconference and finds that:

17          (a) Under General Order 04-20, felony pleas and sentencings may proceed by

18   video or telephone if “the district judge in a particular case finds for specific reasons

19   that the plea or sentencing in that case cannot be further delayed without serious harm

20   to the interests of justice.” A plea hearing in this case cannot be delayed without serious

21   harm to the interests of justice; and

22          (b) Mr. Brooks would like to plead guilty and resolve the case in a timely

23   fashion; and

24          (c) Mr. Brooks wishes to enter a plea as soon as possible in light of anticipated

25   delay associated with the COVID pandemic and a desire to alleviate presumptive

26   backlogged court calendars following the COVID recovery process. Mr. Brooks


       ORDER GRANTING UNOPPOSED MOTION                             FEDERAL PUBLIC DEFENDER
       TO SCHEDULE GUILTY PLEA HEARING VIA                            1601 Fifth Avenue, Suite 700
       VIDEOCONFERENCE - 1                                              Seattle, Washington 98101
       (US v. Joshua Brooks; CR18-224RSM)                                          (206) 553-1100
              Case 2:18-cr-00224-RSM Document 73 Filed 03/04/21 Page 2 of 2




 1   believes that the Court may not be as able to accommodate a timely resolution of his
 2   case in the future as more cases are delayed; and
 3          (d) a videoconference guilty plea hearing would avoid further delays in the
 4   ultimate sentencing in this case, which would cause “serious harm to the interests of
 5   justice.” See General Order No. 04-20 (3/30/20).
 6          IT IS THEREFORE ORDERED that this matter should be set for a guilty plea
 7   hearing via videoconference at the earliest practicable date and after coordination
 8   between the Court and the parties.
 9
10          DONE this 4th day of March, 2021.
11
12
13                                             A
                                               RICARDO S. MARTINEZ
14                                             CHIEF UNITED STATES DISTRICT
                                               JUDGE
15
16
17
     Presented by:
18
19   /s/ Gregory Geist
     Assistant Federal Public Defender
20   Attorney for Joshua Brooks
21
22
23
24
25
26

       ORDER GRANTING UNOPPOSED MOTION                           FEDERAL PUBLIC DEFENDER
       TO SCHEDULE GUILTY PLEA HEARING VIA                          1601 Fifth Avenue, Suite 700
       VIDEOCONFERENCE - 2                                            Seattle, Washington 98101
       (US v. Joshua Brooks; CR18-224RSM)                                        (206) 553-1100
